

COURT OF APPEAL FOR ONTARIO

CITATION:
Michaud v. Coreslab
    Structures (Ont) Inc., 2012 ONCA 663

DATE: 20121002

DOCKET: C55048

Laskin, Blair and Epstein JJ.A.

BETWEEN

Kenneth Michaud

Applicant (Respondent)

and

Coreslab Structures (Ont) Inc.

Respondent (Appellant)

Raong Phalavong, for the appellant

Bradley Chaplick, for the respondent

Heard: October 1, 2012

On appeal from the judgment of Justice Guy P. DiTomaso of
    the Superior Court of Justice, dated January 13, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The application judge exercised his discretion reasonably in denying an
    adjournment and deciding the application on the merits.  On the record before
    him, the application judge did not err in granting the declaration.  The costs
    award in favour of Mr. Michaud as trustee was proper.

[2]

Accordingly, the appeal is dismissed with costs fixed at $7,500,
    inclusive of disbursements and applicable taxes.

